DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/21/2022 has been entered.  Claims 3-5, 10, 13-19, 21-32, 34-38, 41, 44-51 have been canceled.  Claims 1-2, 6-9, 11-12, 20, 33, 39-40, 42-43 and 52-54 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-2, 6-9, 11-12, 40, 42-43, and 52-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deogon (US2015/0175816), for generally the reasons recited in the prior office action and incorporated herein by reference, wherein as noted by the Applicant, claim 1 has been amended to incorporate the limitations of cancelled claims 3, 4, and 10, each of which was anticipated by Deogon in the prior office action and given the open transitional language of “comprising” as recited in the instantly claimed invention, these limitations remain anticipated by Deogon.  With respect to the added limitation of 5-30wt% of “a foaming agent comprising melamine, melamine derivatives, dicyandiamide and/or urea”, it is again noted that Deogon discloses that the compound selected from compounds having a secondary and/or a tertiary amine group, and compounds having an amide group may act as an ingredient of the spumific (i.e. “foaming agent”) and may be selected from melamine, melamine derivatives, and urea (Paragraphs 0048-0050), with preferred embodiments comprising 2-20wt% or 11-18wt% of said compounds relative to the weight of the total composition after evaporation of any solvent present in the composition, wherein the composition preferably have a solids content of at least 85wt% (Paragraph 0074-0107), with the specific example referenced in the prior office action as anticipating the claimed invention comprising 13 to 16 parts by weight of a melamine resin which based upon the overall composition falls within the claimed 5-30wt% (Examples).  Hence, given that the instantly claimed invention is drafted using the open transitional phrases of “comprising” and “comprises” with respect to the overall coating composition as well as the individual components of polymer, curing agent, carbon source, foaming agent, acid source, reinforcing fiber, inorganic additive, and curing promoter, the Examiner maintains her position that Deogon anticipates instant claims 1-2, 6-9, 11-12, 40, 42-43, and 52-53 for the reasons discussed in detail in the prior office action and further discussed above with respect to the amended claims.
Claim Rejections - 35 USC § 103
Claims 1-2, 6-9, 11-12, 20, 33, 39-40, 42-43 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Kittle (US2018/0002536), for generally the reasons recited in the prior office action and incorporated herein by reference, wherein as noted by the Applicant, claims 1 and 20 have been amended to incorporate the limitations of cancelled claims 3, 4, and 10, each of which was addressed in the prior office action with respect to the teachings of Kittle.  Kittle also teaches that the one or more spumifics or blowing/foaming agents, including urea, dicyandiamide, melamine, and derivatives thereof as instantly claimed, is/are present in the coating composition in a content of 1 to 30wt%, with examples utilizing melamine in a content falling within the claimed range (Paragraphs 0052-0059 and 0065; Examples).  Hence, given that the instantly claimed invention is drafted using the open transitional phrases of “comprising” and “comprises” with respect to the overall coating composition as well as the individual components of polymer, curing agent, carbon source, foaming agent, acid source, reinforcing fiber, inorganic additive, and curing promoter, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Kittle for the reasons discussed in detail in the prior office action and further discussed above with respect to the amended claims.
Claims 20, 33, 39 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Deogon (US2015/0175816), for the reasons discussed in detail in the prior office action and incorporated herein by reference, wherein as with amended claim 1, claim 20 has been amended to incorporate the limitations of cancelled claims 3, 4 and 10, each of which was addressed by the teachings of Deogon, and given that Deogon clearly teaches a content of “foaming agent” as instantly claimed as discussed in detail above, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Deogon for the reasons discussed in detail in the prior office action and further discussed above with respect to the amended claims.
Claims 1-2, 6-9, 11-12, 20, 33, 39-40, 42-43 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Butler (US2016/0152841), for generally the reasons discussed in detail in the prior office action and incorporated herein by reference, wherein as noted by the Applicant, claims 1 and 20 have been amended to incorporate the limitations of cancelled claims 3, 4, and 10, each of which was addressed in the prior office action with respect to the teachings of Butler.  Further, with respect to the added limitation of 5-30wt% of “a foaming agent comprising melamine, melamine derivatives, dicyandiamide and/or urea”, it is noted that Butler teaches that the boric acid acts as a blowing agent (Paragraphs 0024-0025 and 0045), and given that Butler teaches that the boric acid may be present in a content of 6.0 to 60.0 volume % (Paragraph 0045), in addition to the 0 to 2.0 volume % of melamine, melamine derivatives, and other blowing agents as recited in Paragraph 0046, Butler clearly teaches a combined content of blowing or foaming agents of 6.0 to 62.0 volume % thereby encompassing and/or rendering obvious the claimed 5-30wt% based on the total weight of the intumescent coating composition of a foaming agent, and given that this combined content of the above blowing or foaming agents taught by Butler reads upon the broadly claimed 5-30wt% of “a foaming agent comprising melamine, melamine derivatives, dicyandiamide and/or urea” (emphasis added) of instant claim 1 and the broadly claimed “the foaming agent comprises melamine, melamine derivatives, dicyandiamide and/or urea” (emphasis added) of instant claim 20 such that the claimed invention does not exclude the incorporation of other foaming/blowing agents nor does the claimed invention limit the 5-30wt% to the recited foaming agents, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Butler for the reasons discussed in detail in the prior office action and further discussed above with respect to the amended claims.
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive and/or moot in view of the additional remarks above with respect to the prior art references as applied to the amended claims.  Specifically, the Applicant argues that with respect to the anticipation rejection over Deogon, “the claimed invention does not require a polysulfide” which is a required component in the composition disclosed by Deogon (see pages 7-8 of the response).  However, it is noted that the instantly claimed invention is drafted utilizing the open transitional terms of “comprising” and “comprises” and thus, although the “at least” limitation of claim 1 has been deleted, the instantly claimed invention does not exclude the incorporation of additional components such as the polysulfide taught by Deogon, and given that Deogon clearly disclose a composition comprising components reading upon each of the claimed components as recited in instant claims 1-2, 6-9, 11-12, 40, 42-43, and 52-53 including the claimed 5-30wt% of a foaming agent comprising or that comprises melamine, melamine derivatives, dicyandiamide and/or urea as discussed in detail above, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention as recited in instant claims 1-2, 6-9, 11-12, 40, 42-43, and 52-53 is anticipated by Deogon, including instant claim 53 given the detailed reasons as recited in the prior office action and absent any evidence to the contrary.
In terms of the obviousness rejection over Deogon, the Applicant further points to MPEP § 2144.04 II B (see pages 8-9 of the response), however, the Examiner again notes that the claimed invention does not exclude the incorporation of polysulfide or any other additional polymer or composition components, and thus the polysulfide of Deogon would not need to be omitted in order to render the broadly claimed invention obvious over the teachings of Deogon and hence Applicant’s arguments with respect to the polysulfide are not persuasive.  The Applicant also separately argues the “no cracking or release” properties of claim 54 which are similar to the properties of claim 53, however, the Examiner again notes that the claimed properties are with respect to a cured coating provided on an arbitrary steel substrate thereby constituting intended end use of the claimed coating composition/coating product, and given that the recited intended end use and/or properties do not provide any additional material or structural limitations to the actual coating composition or coating product as claimed to differentiate the claimed invention from the teachings of Deogon, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention as broadly recited in instant claim 53 would have been obvious over the teachings of Deogon.
Similarly, with respect to the obviousness rejection over Kittle, the Applicant argues that the intumescent coating composition taught by Kittle includes (a) the reaction product of a tetra-alkoxylorthosilicate or partially condensed oligomer thereof and an epoxy resin containing hydroxyl groups, and that the claimed invention does not require a silicate modified-epoxy resin which is a required component in the composition disclosed by Kittle, again referred to MPEP § 2144.04 II B with respect to the omission of an element (see pages 9-10 of the response).  However, the Examiner notes that the modified epoxy taught by Kittle reads upon the broadly claimed “a polymer comprising epoxy resins” and although the instant claims do not require the epoxy resins to be a silicate-modified epoxy resin, the instant claims do not exclude the epoxy resins from being or comprising a silicate-modified epoxy resin as in the teachings of Kittle and thus the silicate-modified epoxy resin would not need to be omitted from the composition taught by Kittle in order to render the claimed invention obvious over the teachings of Kittle, especially given the open transitional language utilized in the instant claims.  Hence, Applicant’s arguments with respect to the silicate modified-epoxy resin of Kittle are not persuasive.
The Applicant also separately argues claims 53 and 54 with respect to the teachings of Kittle (see last full paragraph of page 10), however, the Examiner again notes that the claimed properties are with respect to a cured coating provided on an arbitrary steel substrate which is formed by applying and curing the intumescent coating composition of instant claim 1 and the multi-component intumescent coating product of instant claim 20, respectively, and thus constitute intended end use of the claimed intumescent coating composition and claimed multi-component intumescent coating product; and given that the recited intended end use and/or properties do not provide any additional material or structural limitations to the actual coating composition and/or actual multi-component intumescent coating product of instant claim 1 and/or instant claim 20, respectively, to differentiate the claimed invention from the teachings of Kittle, the Examiner maintains her position that the invention taught by Kittle reads upon instant claims 53 and 54.  Additionally, given that Kittle provides a clear teaching and/or suggestion of applying the intumescent coating composition comprising the same components as in the claimed invention to a metal substrate, particularly a steel substrate (Paragraph 0107), which as in the examples may be primed and grit blasted, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the intumescent coating composition taught by Kittle comprising the same components as in the claimed invention to exhibit the same properties as instantly claimed when applied, cured and tested in the same manner as in the instant invention, and hence the claimed invention as recited in instant claims 53 and 54 would have been obvious over the teachings of Kittle, particularly given the absence of any clear showing of any evidence to the contrary.
With respect to the rejection over Butler, the Applicant argues that Butler teaches a coating composition comprising 0-2.0 volume % of melamine or melamine derivatives as an optional component, while the claimed coating composition requires a foaming agent that includes 5-30wt% based on the total weight of the intumescent coating composition, “that can include melamine or melamine derivatives” (see pages 11-12 of the response), arguing that thus the foaming agent is a required component whereas in Butler, melamine or melamine derivatives are optional and provided in a content of 0-2.0%.  However, the Examiner respectfully disagrees and notes that although a foaming agent is required in the claimed invention, melamine and melamine derivatives are optional components in the claimed invention as with the teachings of Butler given that instant claim 1 recites, “5-30wt%...of a foaming agent comprising melamine, melamine derivatives, dicyandiamide and/or urea”; while instant claim 20 similarly recites, “the foaming agent comprises 5-30wt%...wherein the foaming agent comprises melamine, melamine derivatives, dicyandiamide and/or urea”, such that the 5-30wt% of foaming agent may include foaming agents other than melamine or melamine derivatives and is only required to comprise at least one of the recited foaming agents, not be or consist only of the recited foaming agents.  Thus, given that Butler clearly discloses a content of blowing or foaming agents that reads upon the claimed 5-30wt% due to the combined content of boric acid as a foaming/blowing agent and the other blowing/foaming agents including melamine, melamine derivatives, dicyandiamide and/or urea as discussed in detail above, Applicant’s arguments are not persuasive and the Examiner maintains her position that the claimed invention would have been obvious over the teachings of Butler.  In terms of Applicant’s arguments with respect to Butler and instant claims 53 and 54, the Applicant essentially provides the same arguments as presented with respect to the teachings of Kittle and thus the Examiner provides the same response as noted above and incorporated herein by reference, and maintains her position that absent any evidence to the contrary, the claimed invention as broadly recited in instant claims 53 and 54 including the intended end use limitations would have been obvious over the teachings of Butler.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 11/21/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 3, 2022